Exhibit 10.2

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is entered into as of November
21, 2016, by and between YAII PN, LTD., a Cayman Islands exempt limited
partnership (the “Investor”), EZTD INC., a company organized and existing under
the laws of the State of Delaware (the “Company”).

 

WITNESSETH

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company, promissory notes, each substantially
in the form attached hereto as Exhibit A (each a “Note”), in an aggregate
principal amount of up to $1,000,000; and

 

WHEREAS, as used herein the term “Transaction Documents” shall mean this
Agreement, any Note or Notes executed by a Company, and any other agreement
entered into in connection with this Agreement, all as amended or extended from
time to time.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:

 

1.       PURCHASE AND SALE OF NOTE;

 

(a)       Purchase of Note. The Investor shall purchase, and the Company shall
sell, an aggregate of up to $1,000,000 in principal amount of Notes, which shall
be purchased for 100% of the face amount of the Notes issued and sold. The
purchase and sale of the Notes will occur in 2 tranches, with the 1st tranche in
the principal amount of $500,000 being closed upon the execution of the Standby
Equity Distribution Agreement by and between the Company and the Investor dated
the date hereof (the “SEDA”) but in no event later than 2 business days of the
date hereof (the “First Closing” and the date of the First Closing shall be
referred to as the “First Closing Date”), and the 2nd tranche in the principal
amount of $500,000 being closed on the date that all the conditions precedent to
the Second Closing set forth in Section 1(d) hereof have been satisfied (or such
other date as may be agreed upon by the parties) (the “Second Closing” and the
date of the Second Closing shall be referred to as the “Second Closing Date”),
subject to the satisfaction of all the conditions precedent set forth below.

 

(b)       Form of Payment. Subject to the satisfaction of the terms and
conditions of this Agreement, on each of the First Closing Date and the Second
Closing Date, (i) the Investor shall deliver to the Company as set forth herein
the principal amount of the Note to be issued and sold to the Investor on such
closing, and (ii) the Company shall deliver to the Investor, a Note duly
executed on behalf of the Company in the principal amount so purchased.

 

(c)       Fees. The Company shall pay the Investor, or its nominated designee,
the following:

 

(i)       Commitment Fee. On the First Closing Date, the Company shall pay to YA
Global II SPV LLC (as designee of the Investor) a commitment fee of $25,000, and
on the Second Closing Date, the Company shall pay to YA Global II SPV LLC (as
designee of the Investor) a commitment fee of $25,000;

 





 

 

(d)       Conditions Precedent to the Second Closing. The obligation of the
Investor hereunder to purchase the Note at the Second Closing is subject to the
satisfaction, at or before the Second Closing Date, of each of the following
conditions, provided that these conditions are for the Investor’s sole benefit
and may be waived by the Investor at any time in its sole discretion:

 

(i)       The Company shall have filed with the United States Securities and
Exchange Commission the registration statement in connection with the SEDA;

 

(ii)       The Company shall have filed in a timely manner all reports and other
documents required of it as a reporting company under the Exchange Act and will
not have taken any action or file any document (whether or not permitted by
Exchange Act or the rules thereunder) to terminate or suspend its reporting and
filing obligations under the Exchange Act.

 

(iii)       There shall not have been any condition, circumstance, or situation
that has resulted in or would reasonably be expected to result in a “Material
Adverse Effect,” where “Material Adverse Effect” shall mean any condition,
circumstance, or situation that may result in, or reasonably be expected to
result in (1) a material adverse effect on the legality, validity or
enforceability of this Agreement or the transactions contemplated herein, (2) a
material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company, taken as a whole, or (3) a
material adverse effect on any Company’ ability to perform in any material
respect on a timely basis its obligations under the Transaction Documents: with
respect to each of (1), (2) and (3) above, except for any change, event,
occurrence, fact, condition, circumstances, development or effect (i) resulting
from general economic conditions, or resulting from conditions or circumstances
generally affecting the industry in which the Company operates, (ii) resulting
from or arising as a result of this Agreement, or (iii) arising from or relating
to any change in applicable accounting requirements or principles, or any change
in applicable laws;

 

(iv)       The representations and warranties contained in Section 3 shall be
true and correct in all material respects on and as of the Second Closing Date
as though made at the end of such date, and no event of default shall have
occurred and be continuing, or would exist after giving effect to the Second
Closing;

 

(v)       The Company’s common stock (“Common Stock”) shall be authorized for
quotation or trading on the OTC Markets, the New York Stock Exchange, the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market,
whichever is at the time the principal trading exchange or market for the Common
Stock (the “Principal Market”) and trading in the Common Stock shall not have
been suspended for any reason; and

 

(vi)       The parties have signed a closing statement with respect to the
Second Closing in an agreed upon form.

 



- 2 -

 

 

2.       INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

Investor hereby represents and warrants to the Company that the following are
true and correct as of the date hereof, and as of the First Closing Date and the
Second Closing Date:

 

(a)       Organization and Authorization. The Investor is duly organized,
validly existing and in good standing under the laws of the Cayman Islands and
has all requisite power and authority to purchase and hold the Note. The
decision to invest and the execution and delivery of this Agreement by such
Investor, the performance by such Investor of its obligations hereunder and the
consummation by such Investor of the transactions contemplated hereby have been
duly authorized and requires no other proceedings on the part of the Investor.
The undersigned has the right, power and authority to execute and deliver this
Agreement and all other instruments on behalf of the Investor. This Agreement
has been duly executed and delivered by the Investor and, assuming the execution
and delivery hereof and acceptance thereof by the Company, will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with its terms.

 

(b)       Evaluation of Risks. The Investor has such knowledge and experience in
financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.

 

(c)       Investment Purpose. The Note is purchased by the Investor for its own
account, and for investment purposes. The Investor agrees not to assign or in
any way transfer the Investor’s rights to the Note or any interest therein and
acknowledges that the Company will not recognize any purported assignment or
transfer of the Note except in accordance with applicable Federal and state
securities laws. No other person has or will have a direct or indirect
beneficial interest in the Note. The Investor agrees not to sell, hypothecate or
otherwise transfer the Note unless the Note is registered under Federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such laws is available.

 

(d)       Accredited Investor. The Investor is an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D of the Securities Act of 1933
(the “Securities Act”).

 

(e)       Information. The Investor and its advisors (and its counsel), if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to this transaction.

 

(f)       No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Note offered hereby.

 

(g)       Not an Affiliate. The Investor is not an officer, director or a person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with the Company or any “Affiliate” of
the Company (as that term is defined in Rule 405 of the Securities Act).

 



- 3 -

 

 

3.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
represents and warrants as follows:

 

(a)       Organization and Qualification. The Company is duly incorporated,
validly existing and in good standing under the laws of its place of
incorporation and has all requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.

 

(b)       Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement and any other Transaction Document, and to issue the Note
in accordance with the terms hereof and thereof, (ii) the execution and delivery
of this Agreement and any other Transaction Document by the Company and the
consummation by each of the transactions contemplated hereby and thereby, have
been duly authorized by the Company’s Board of Directors and no further consent
or authorization is required by any Company, (iii) this Agreement, the Note
(when issued) and any related agreements have been duly executed and delivered
by the Company, (iv) this Agreement, the Note (when issued), and any other
Transaction Document, constitute the valid and binding obligations of the
Company enforceable against it in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

(c)       No Conflict. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Company’s
organizational documents or (ii) conflict with or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Company or
any of its subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market)
applicable to such Company or any of its subsidiaries or by which any material
property or asset of such Company or any of its subsidiaries is bound or
affected and which would cause a Material Adverse Effect.

 



- 4 -

 

 

(d)       SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 (the “Exchange Act”) during the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (all of the foregoing filed within the two years preceding the
date hereof as amended after the date hereof and all exhibits included therein
and financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Document prior to the expiration of any such extension. The
Company has delivered to the Investor or its representatives, or made available
through the SEC’s website at http://www.sec.gov, true and complete copies of the
SEC Documents. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Investor which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.

 

(e)       No Default. The Company is not in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, debenture, mortgage, deed of trust or other material
instrument or agreement to which it is a party or by which it or its property is
bound and neither the execution, nor the delivery by the Company, nor the
performance by the Company of its obligations under this Agreement or any of the
Transaction Documents will conflict with or result in the breach or violation of
any of the terms or provisions of, or constitute a default or result in the
creation or imposition of any lien or charge on any assets or properties of the
Company under its organizational documents, any material indenture, mortgage,
deed of trust or other material agreement applicable to the Company or
instrument to which the Company is a party or by which it is bound, or any
statute, or any decree, judgment, order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or its
properties, in each case which default, lien or charge is likely to cause a
Material Adverse Effect.

 

(f)       Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 



- 5 -

 

 

(g)       Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company or
the Common Stock, wherein an unfavorable decision, ruling or finding would have
a Material Adverse Effect.

 

(h)       Tax Status. The Company has made or filed all federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject and (unless and only to the extent that the Company has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

(i)       Foreign Corrupt Practices. Neither the Company nor any subsidiary, nor
to the knowledge of the Company or any subsidiary, any agent or other person
acting on behalf of the Company or any subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended. Neither the Company, nor any subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of any Company, or
any subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department.

 

(j)       OFAC. Neither the Company, nor any subsidiary of the Company, nor, to
the Company’s knowledge, any director, officer, agent, employee or affiliate of
the Company or any subsidiary of the Company, is a person that is, or is owned
or controlled by a person that is:

 

(a)on the list of Specially Designated Nationals and Blocked Persons maintained
by the U.S. Department of Treasury’s Office of Office of Foreign Asset Control
(“OFAC”) from time to time;

 

(b)the subject of any sanctions administered or enforced by OFAC, the U.S. State
Department, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”);

 

(c)has a place of business in, or is operating, organized, resident or doing
business in a country or territory that is, or whose government is, the subject
of OFAC economic sanction program (including, without limitation, programs
related to Crimea, Cuba, Iran, North Korea, Sudan and Syria) (the “Sanction
Program”).

 



- 6 -

 

 

(k)       Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, all of which shall be publicly
disclosed by the Company as soon as possible after the date hereof, the Company
covenants and agrees that neither it, nor any other person acting on its behalf,
will provide the Investor or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto the Investor shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that the Investor shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

4.       INDEMNIFICATION. The Company will indemnify and hold the Investor and
its directors, officers, shareholders, members, partners, employees and agents
(and any other persons with a functionally equivalent role of a person holding
such titles notwithstanding a lack of such title or any other title), each
person who controls the Investor, and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement, the
Note, or any other Transaction Document or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by herein
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under this Agreement or any agreements
or understandings such Purchaser Party may have with any such stockholder or any
violations by such Purchaser Party of state or federal securities laws or any
conduct by such Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance). If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party. Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of a Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without a Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or any other Transaction Document. The
indemnification required by this Section 4 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against a Company or others and any liabilities a Company may be
subject to pursuant to law.

 



- 7 -

 

 

Notwithstanding anything to the contrary under this Agreement or applicable law,
(i) the Purchaser Party shall not be entitled to any indemnification pursuant to
this Section 4 (other than claims for any Damages resulting from gross
negligence, willful misconduct or fraud) until the aggregate amount of all such
damages that would otherwise be indemnifiable equals or exceeds $50,000 (the
“Basket”), at which time the Purchaser Party shall be entitled to
indemnification for the full amount of all damages (including all damages
incurred prior to exceeding the Basket), and (ii) the Company’s aggregate
liability in connection with breach of representations and warranties hereunder
pursuant to Section 4 shall not exceed the amounts actually paid to the Company
under the Notes; other than claims for any damages resulting from gross
negligence, willful misconduct or fraud. Notwithstanding anything herein or in
any applicable law to the contrary, the Company shall not be liable under this
Agreement or in connection thereto for any damages relating to indirect,
consequential or punitive damages, including, loss of a business opportunity or
loss of goodwill.

 

5.       GOVERNING LAW. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. Each of the parties consents to the jurisdiction
of the state courts of the State of New York and the U.S. District Court for the
District of New York sitting in Manhattan, for the adjudication of any civil
action asserted pursuant to this paragraph.

 

6.       NOTICES. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company, to:                        

EZTD, Inc.

6 Yehezkel Koifman Street

Tel-Aviv, Israel 68012

Telephone: +972-73-705-8000

  Email: itail@eztrader.com     With a copy to:                                
Zysman, Aharoni, Gayer and Sullivan & Worcester LLP  

1633 Broadway

New York, NY 10019

  Attention: Oded Har-Even, Esq.   Telephone: (212) 660-5002  
Email: ohareven@zag-sw.com

  



- 8 -

 

 

If to the Investor: YAII PN, Ltd.   1012 Springfield Avenue   Mountainside,
NJ  07092   Attention: Matthew Beckman   Telephone: (201) 985-8300     With a
copy to: David Gonzalez, Esq.   1012 Springfield Avenue   Mountainside,
NJ  07092   Telephone: (201) 985-8300   Email:  dgonzalez@yorkvilleadvisors.com
   

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three Business Days prior to the effectiveness of such change.
Written confirmation of receipt (i) given by the recipient of such notice,
consent, waiver or other communication, (ii) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (iii)
provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

7.       MISCELLANEOUS.

 

(a)       Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.

 

(b)       This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. The Company may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Investor (other than by merger). The Investor may assign any or
all of its rights under this Agreement to any person to whom the Investor
assigns or transfers any Notes, or a portion thereof, provided that such
transferee agrees in writing to be bound, with respect to the Notes, by the
provisions of the this Agreement that apply to the Investor.

 



- 9 -

 

 

(c)       Usury. To the extent it may lawfully do so, the Company hereby agrees
not to insist upon or plead or in any manner whatsoever claim, and will resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, now or at any time hereafter in force, in connection with
any claim, action or proceeding that may be brought by the Investor in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to the Investor with respect to indebtedness
evidenced by the Transaction Documents, such excess shall be applied by the
Investor to the unpaid principal balance of any such indebtedness or be refunded
to the Company, the manner of handling such excess to be at the Investor’s
election.

 

(d)       Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Investor and the Company with
respect to the matters discussed herein, and this Agreement, and the instruments
referenced herein, contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement.

  

[signature page follows]

 

- 10 -

 

 

IN WITNESS WHEREOF, each of the Investor and the Company have caused their
respective signature page to this Note Purchase Agreement to be duly executed as
of the date first written above.

 



  COMPANY:   EZTD, INC.         By:  /s/ Shimon Citron   Name:  Shimon Citron  
Title:  Chief Executive Officer         INVESTOR:   YAII PN, LTD.         By:
 Yorkville Advisors Global LP   Its:  Investment Manager         By:  Yorkville
Advisors Global LLC   Its:  General Partner         By:  /s/ David Gonzalez  
Name:  David Gonzalez   Title:  Member and General Counsel

 



- 11 -

 

 

Exhibit A
Form of Note

 

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE. THIS NOTE HAS BEEN SOLD IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

EZTD, INC.

 

Amended and Restated

 

Promissory Note

 

No. EZTD-1 Original Principal Amount:      $500,000    

 

FOR VALUE RECEIVED, EZTD, INC., a corporation organized and existing under the
laws of the State of Delaware (the “Company”), hereby promise to pay to the
order of YAII PN, Ltd. or its registered assigns (the “Holder”) (i) the
outstanding portion of the amount set out above as the Original Principal Amount
(as reduced pursuant to the terms hereof pursuant to scheduled payment,
redemption, conversion, or otherwise, the “Principal”) when due, whether upon
the Maturity Date (as defined below), acceleration, redemption or otherwise (in
each case in accordance with the terms hereof) and (ii) to pay interest
(“Interest”) on any outstanding Principal at the applicable Interest Rate (as
defined below) from the date defined in Section 17 hereof as the Issuance Date
(the “Issuance Date”) until the same is paid, whether upon the Maturity Date or
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) pursuant to the terms of this Promissory Note (the “Note”).

 

This Note is being issued pursuant to that certain Note Purchase Agreement dated
as of November 21, 2016 (the “Note Purchase Agreement“) among the Holder and the
Company. Certain capitalized terms used herein but otherwise not defined herein
are defined in Section 17 or in the Note Purchase Agreement.

 





 

 

1.       GENERAL TERMS

 

(a)       Maturity Date. All amounts owed under this Note shall be due and
payable on November 21, 2017 (the “Maturity Date”). On the Maturity Date, the
Company shall pay to the Holder an amount in cash representing all then
outstanding Principal and accrued and unpaid Interest.

 

(b)       Interest. Interest shall accrue on the outstanding Principal balance
hereof at a rate equal to 8% per annum (“Interest Rate”). Interest shall be
calculated on the basis of a 365-day year and the actual number of days elapsed,
to the extent permitted by applicable law.

 

(c)       Payments of Principal and Interest. On the first day of each Calendar
month beginning on February 1, 2017 (each such date, a “Payment Due Date”), the
Company shall make a payment to the Holder in the amount of $50,000 of Principal
plus all accrued and unpaid Interest outstanding under this Note as of such
payment date by wire transfer of immediately available funds to the account
listed on Schedule I hereto (or to any other account specified by the Holder to
the Company in writing) to be received on or before such Payment Due Date.

 

2.       NO PREPAYMENT PENALTY. The Company may prepay all or any part of the
balance outstanding hereunder at any time without penalty.

 

3.       REPRESENTATIONS AND WARRANTIES. The Company hereby represents and
warrants to the Investor that the following are true and correct as of the date
hereof:

 

(a)       (i) The Company have the requisite corporate power and authority to
enter into and perform its obligations under this Note and any related
agreements, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Note and any related agreements by the Company and the
consummation by it of the transactions contemplated hereby and thereby, have
been duly authorized by the each Company’s Board of Directors and no further
consent or authorization is required by any Company, Board of Directors, or
stockholders, (iii) this Note and any related agreements have been duly executed
and delivered by the Company, (iv) this Note and any related agreements,
constitute the valid and binding obligations of the Company enforceable against
each Company in accordance with their terms, except as such enforceability may
be limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

(b)       The execution, delivery and performance by the Company of its
obligations under this Note will not (i) result in a violation of any Company’s
incorporation documents or any certificate of designation of any outstanding
series of preferred stock or (ii) conflict with or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market on
which the Common Stock is quoted) applicable to the Company or any of its
subsidiaries or by which any material property or asset of the Company is bound
or affected and which would cause a Material Adverse Effect.

 



- 2 -

 

 

4.       EVENTS OF DEFAULT.

 

(a)       An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body) shall have occurred and be continuing:

 

(i)       the Company’ failure to pay to the Holder any amount of Principal,
Interest or other amounts when and as due and payable under this Note;

 

(ii)       any Company or any subsidiary of any Company shall commence, or there
shall be commenced against any Company or any subsidiary of any Company under
any applicable bankruptcy or insolvency laws as now or hereafter in effect or
any successor thereto, or any Company or any subsidiary of any Company
commences, or there shall be commenced against any Company or any subsidiary of
any Company, any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
any Company or any subsidiary of any Company, in each case which remains
un-dismissed for a period of 61 days; or any Company or any subsidiary of any
Company is adjudicated insolvent or bankrupt pursuant to a final, non-appealable
order; or any order of relief or other order approving any such case or
proceeding is entered; or any Company or any subsidiary of any Company suffers
any appointment of any custodian, private or court appointed receiver or the
like for it or any substantial part of its property which continues
un-discharged or un-stayed for a period of 61 days; or any Company or any
subsidiary of any Company makes a general assignment for the benefit of
creditors; or any Company or any subsidiary of any Company shall admit in
writing that it is unable to pay its debts generally as they become due; or any
Company or any subsidiary of any Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or any corporate or other action is taken by any Company or any
subsidiary of any Company for the purpose of effecting any of the foregoing;

 

(iii)       the common stock of the Company shall cease to be authorized for
quotation or trading on the OTC Markets, the New York Stock Exchange, the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market,
whichever is at the time the principal trading exchange or market for the Common
Stock (the “Principal Market”) or trading in the Common Stock shall have been
suspended for any reason, for a period of more than 10 Trading Days and in any
such case not cured within 20 calendar days.

 

(iv)       the Company is a party to any agreement memorializing (1) the
consummation of any transaction or event (whether by means of a share exchange
or tender offer applicable to the Common Stock, a liquidation, consolidation,
recapitalization, reclassification, combination or merger of the Company or a
sale, lease or other transfer of all or substantially all of the consolidated
assets of the Company) or a series of related transactions or events pursuant to
which all of the outstanding shares of Common Stock are exchanged for, converted
into or constitute solely the right to receive, cash, securities or other
property, (2) a consolidation or merger in which the Company is not the
surviving corporation, or (3) a sale, assignment, transfer, conveyance or other
disposal of all or substantially all of the properties or assets of the Company
to another person or entity (each of (1), (2) and (3) a “Change in Control”)
unless in connection with such Change in Control, all Principal and accrued and
unpaid Interest due under this Note will be paid in full or the Holder consents
to such Change in Control;

 



- 3 -

 

 

(v)       a material event of default or material breach by the Company under
the Note Purchase Agreement, any other Transaction Documents, or any other
material obligation, instrument, debenture, note or agreement for borrowed money
occurring after the Issuance Date of this Note and continuing beyond any
applicable notice and/or grace period.

 

(vi)       the Company shall, after such registration statement is initially
declared effective by the United States Securities and Exchange Commission, at
all times maintain the effectiveness of any registration statement filed in
connection with the Standby Equity Distribution Agreement dated November 21,
2016 and as required thereunder; and

 

(vii)       the Company will file in a timely manner all reports and other
documents required of it as a reporting company under the Exchange Act and will
not take any action or file any document (whether or not permitted by Exchange
Act or the rules thereunder) to terminate or suspend its reporting and filing
obligations under the Exchange Act.

 

5.       REMEDIES UPON DEFAULT.

 

(a)       During the time that any portion of this Note is outstanding, if (i)
any Event of Default has occurred, the Holder, by notice in writing to the
Company, may at any time and from time to time declare the full unpaid Principal
of this Note or any portion thereof, together with Interest accrued thereon to
be due and payable immediately (the “Accelerated Amount”) or (ii) any Event of
Default specified in Section 4(a)(ii) has occurred, the unpaid Principal of the
Note and the Interest accrued thereon shall be immediately and automatically due
and payable without necessity of further action.

 

6.       REISSUANCE OF THIS NOTE. Upon receipt by the Company of evidence
reasonably satisfactory to such Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to such Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal which Note (i) shall be of like tenor with this Note, (ii)
shall represent, as indicated on the face of such new Note, the Principal
remaining outstanding (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest from the Issuance Date.

 



- 4 -

 

 

7.       NOTICES. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company, to:

EZTD, Inc.

6 Yehezkel Koifman Street

Tel-Aviv, Israel 68012

Telephone: +972-73-705-8000

  Email: itail@eztrader.com     With a copy to:

Zysman, Aharoni, Gayer and Sullivan & Worcester LLP

1633 Broadway

New York, NY 10019

Attention: Oded Har-Even, Esq.

Telephone: (212) 660-5002

Email: ohareven@zag-sw.com

 

If to the Holder: YAII PN, Ltd.   1012 Springfield Avenue   Mountainside,
NJ  07092   Attention: Matthew Beckman  

Telephone: (201) 985-830

Email: mbeckman@yorkvilleadvisors.com

    With a copy to: David Gonzalez, Esq.   1012 Springfield Avenue  
Mountainside, NJ  07092   Telephone: (201) 985-8300  
Email:  dgonzalez@yorkvilleadvisors.com

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three Business Days prior to the effectiveness of such change.
Written confirmation of receipt (i) given by the recipient of such notice,
consent, waiver or other communication, (ii) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (iii)
provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 



- 5 -

 

 

8.       No provision of this Note shall alter or impair the obligations of the
Company, which are absolute and unconditional, to pay the Principal of or
Interest (if any) on, this Note at the time, place, and rate, and in the
currency, herein prescribed. This Note is a direct obligation of each Company.
As long as this Note is outstanding, the Company shall not and shall cause its
subsidiaries not to, without the consent of the Holder, (i) amend its articles
of incorporation, bylaws or other charter documents so as to adversely affect
any rights of the Holder under this Note; or (ii) enter into any agreement with
respect to any of the foregoing.

 

9.       This Note shall be governed by and interpreted in accordance with the
laws of the State of New York, without regard to the principles of conflict of
laws. Each of the parties consents to the jurisdiction of the state courts of
the State of New York and the U.S. District Court for the District of New York
sitting in Manhattan, in connection with any dispute arising under this Note and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens to the bringing of any such
proceeding in such jurisdictions.

 

10.       If an Event of Default has occurred, then the Company shall reimburse
the Holder promptly for all out-of-pocket fees, costs and expenses, including,
without limitation, reasonable attorneys’ fees and expenses incurred by the
Holder in any action in connection with this Note, including, without
limitation, those incurred: (i) during any workout, attempted workout, and/or in
connection with the rendering of legal advice as to the Holder’s rights,
remedies and obligations, (ii) collecting any sums which become due to the
Holder in accordance with the terms of this Note, (iii) defending or prosecuting
any proceeding or any counterclaim to any proceeding or appeal; or (iv) the
protection, preservation or enforcement of any rights or remedies of the Holder.

 

11.       Any waiver by the Holder of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

 

12.       If any provision of this Note is invalid, illegal or unenforceable,
the balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
Interest or other amount deemed Interest due hereunder shall violate applicable
laws governing usury, the applicable rate of Interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenant (to the extent that it may lawfully do so) that each Company
shall not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law or other law
which would prohibit or forgive the Company from paying all or any portion of
the Principal of or Interest on this Note as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this Note, and the Company (to the extent they
may lawfully do so) hereby expressly waive all benefits or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power herein granted to the Holder, but will suffer
and permit the execution of every such as though no such law had been enacted.

 



- 6 -

 

 

13.       Whenever any payment or other obligation hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.

 

14.       Assignment of this Note by the Company shall be prohibited without the
prior written consent of the Holder. Holder shall be entitled to assign this
Note in whole or in part to any person or entity without the consent of the
Company.

 

15.       THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE
OF THE NOTE PURCHASE AGREEMENT AND THIS NOTE.

 

16.       CERTAIN DEFINITIONS For purposes of this Note, the following terms
shall have the following meanings:

 

(a)        “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions in the United States are authorized or required by law or
other government action to close.

 

(b)       “Issuance Date” means the date this Note is executed and delivered by
the Company to the Holder.

 

(c)       “Trading Day” means a day on which the principal Trading Market is
open for trading.

 

(d)       “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, OTCBB, or the OTC Markets (or
any successors to any of the foregoing).

 

[Signature Page Follows]

 



- 7 -

 

 

IN WITNESS WHEREOF, each Company has caused this Note to be duly executed by a
duly authorized officer as of ______, 2016.

 



  COMPANY:   EZTD, INC.         By:     Name: Shimon Citron   Title: Chief
Executive Officer

 

 

- 8 -



 

 